Citation Nr: 1641725	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  15-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to accrued benefits in excess of $308, to include reimbursement of the expense of last sickness or burial.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  He died in December 2005.  His mother, D.A., was in receipt of parent's dependency and indemnity compensation (DIC); however, she died in January 2010.  The appellant is the Veteran's sister and daughter of D.A.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted D.A.'s claim for increased parent's DIC based on the need for aid and attendance for accrued benefits purposes and awarded accrued benefits to the appellant in the amount of $308, calculated from the date of D.A.'s claim to the date of her death.  This appeal arises from the appellant's disagreement with the amount of accrued benefits that she was awarded.

The Board remanded the case for further development in October 2015, and it has since been returned to the Board for appellate review.  The detailed procedural history of this appeal is set forth in the October 2015 remand.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of the December 2014 statement of the case (SOC) and January 2016 supplemental statement of the case (SSOC), as well as March 2011 and April 2011 written correspondence, a November 2015 38 U.S.C.A. § 5103 notice letter, and a February 2016 recertification letter.  The RO indicated that it reviewed the entire claims file in the January 2016 SSOC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 remand, the Board instructed the AOJ to request that the appellant provide information regarding the expenses she paid toward her mother's last sickness and burial.  In a November 2015 letter, the RO asked the appellant to clarify whether she paid for any of her mother's burial expenses directly and to provide proof of such payment; however, it does not appear that the RO asked the appellant for similar information about any last sickness expenses that she paid.

It is noted that VA has defined the similar term of "last illness" in its Adjudication Procedures Manual (M21-1) as the period from the onset of the acute attack causing death up to the date of death; however, if death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  See M21-1 V.i.3.D.3.b (part of section entitled "Developing for Unreimbursed Funeral and Other Final Expenses").  The appellant will have an opportunity to submit any medical expense information, including proof of payment, she wishes to have VA consider in support of her claim while the case is on remand.

In addition, the Board instructed the AOJ to adjudicate the issue of substitution in the first instance if the appellant requested to be a substitute claimant.  In response to the RO's November 2015 letter, the appellant elected to proceed on the basis of substitution.  See December 2015 request for substitution with written statement.  However, on review, it does not appear that such a determination was made by the RO, and the Board cannot make this determination in the first instance.  See 38 C.F.R. § 3.1010(e) (2015).
Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant provide information regarding any expenses that she paid directly toward her mother's last sickness, including proof of such payment.  It is noted that the November 2015 letter to the appellant did request that she provide this information for her mother's funeral expenses, but it does not appear that a similar request was made for any last sickness-related expenses.

2.  After completing the foregoing development, the AOJ should adjudicate the issue of substitution in the first instance based on the appellant's December 2015 request to be a substitute claimant.  See 38 C.F.R. § 3.1010(e); see also October 2015 Board remand (providing factual history of this case).  A copy of the written notification of the determination should be included in the claims folder.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

